


A&B 1985 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
AMENDMENT NO. 1
 


 
The A&B 1985 Supplemental Executive Retirement Plan, as amended and restated
effective January 1, 2008, hereinafter referred to as the “Plan,” is hereby
amended effective December 31, 2011 as follows:
 
1.  
Section 1.02 is amended in its entirety as follows:

 
“1.02.           Purpose of Plan.  It is the purpose of this Plan to enhance the
Company’s ability to hire and retain executives by providing a means for the
Company to provide executives selected as participants with retirement benefits
and health and welfare benefits equal to the benefits which they would receive
under the A&B Retirement Plan for Salaried Employees (and each constituent
qualified pension plan), the Retirement Plan for Employees of Matson, and the
Alexander & Baldwin, Inc. Retiree Health and Welfare Benefit Plan, if certain
changes had been made to those plans.  This Plan is intended to be a
nonqualified supplemental retirement plan for a select group of management or
highly compensated executives and is exempt from the participation, vesting,
funding, and fiduciary requirements of Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).
 
2.
A new Section 1.03 is added to the Plan, to read as follows:

 
“1.03 Plan Freeze.  The Plan is frozen effective December 31, 2011. After that
date, there will be no new Participants in the Plan, and no further benefits
will accrue to any Participant.”
 
3.           Section 2.22 is amended to add a new sentence at the end thereof to
read as follows:
 
“Notwithstanding the foregoing, for any date of determination on or after
December 31, 2011, benefits described in clauses (1) and (2) above shall be
computed based on Participant’s benefits accrued as of December 31, 2011.”
 
4.
Section 2.29 is amended to add a new paragraph (d) to read as follows:

 
 
“(d)
Notwithstanding the foregoing, Retirement Income shall reflect neither years of
credited service accrued after December 31, 2011, nor compensation earned after
December 31, 2011, and for any date of determination on or after December 31,
2011, Retirement Income shall be the Participant’s Retirement Income computed as
of December 31, 2011.”

 
5.
Appendix C shall be amended to add a new paragraph 5 to read as follows:

 
 
“5.
As part of the ceasing of benefit accruals effective December 31, 2011, Other
Benefits payable under the A&B Retirement Plan and the defined benefit
provisions of the A&B Excess Benefits Plan shall be computed based on the
benefits accrued as of December 31, 2011.”

 
6.
Except as modified by this Amendment, all terms and provisions of the Plan shall
continue in full force and effect.

 
IN WITNESS WHEREOF, Alexander & Baldwin, Inc. has caused this Amendment to be
executed on its behalf by its duly authorized officers on this 22nd day of
December, 2011.
 


 



ALEXANDER & BALDWIN, INC.
 
By: /s/ Son-Jai Paik           
Its Vice President


 
By: /s/ Alyson J. Nakamura
Its Secretary



 
 

--------------------------------------------------------------------------------

 















